DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A system for operation of an unmanned aerial vehicle (UAV) comprising: a (UAV) having a processor and addressable memory, the processor configured to: determine a remaining battery state of charge needed by the UAV to return to and land at a launch location based on a location of the UAV determined by at least one sensor; command the UAV to return to and land on the launch location if the determined remaining battery state of charge is within a set limit; and command the UAV to return to and land on the launch location if a first activator and a second activator on a display of a controller are selected simultaneously.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 6, A method for operation of an unmanned aerial vehicle (UAV) comprising: presenting a first activator and a second activator on a display of a controller, the controller comprising a first processor with addressable memory, wherein the second activator is a slider; generating a (UAV) command for a UAV based on a direction of movement of a button in the slider of the second activator, wherein the direction of movement corresponds to an action of the UAV; and transmitting a (UAV) command to the UAV via a transmitter of the controller if the first activator and the second activator are selected, the UAV comprising a second processor with addressable memory and a receiver configured to receive the transmitted command.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 19, A system for operation of an unmanned aerial vehicle (UAV) comprising: a controller having a processor and addressable memory, wherein the controller is configured to: present a first activator and a second activator on a display of a controller, the controller comprising a first processor with addressable memory, wherein the second activator is a slider; generate a (UAV) command for a UAV based on a direction of movement of a button in the slider of the second activator, wherein the direction of movement corresponds to an action of the UAV; and transmit a (UAV) command to the UAV via a transmitter of the controller if the first activator and the second activator are selected, the UAV comprising a second processor with addressable memory and a receiver configured to receive the transmitted command.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661